EXHIBIT 10.3 SENIOR MANAGEMENT BONUS PLAN Effective January 1, 2011 The Senior Management Bonus Plan (the “Plan”) provides bonuses to certain members of the Company’s senior management team. Such bonuses are based 50 percent upon the Company’s annual gross margin dollars and 50 percent upon the Company’s adjusted EBITDA, which is calculated based upon the Company’s accounting practices, consistently applied and upon GAAP standards applicable to the Company. The Company’s Compensation Committee has identified eligible members of senior management and established annual gross margin dollar and adjusted EBITDA goals for the upcoming plan year on an annual basis.The Company’s Board of Directors and the Compensation Committee of the Board reserve the right to modify, terminate or suspend this plan at any time in the Board or Committee’s sole discretion. Percentage of Goal Annual Gross Margin Dollar and Adjusted EBITDA Percentage of Goal Annual Gross Margin Dollar and Adjusted EBITDA portion of Target Bonus Less than 75% 0% 75% to < 85% 20% 85% to < 100% 50% 100% to < 110% 100% 110% to< 120% 110% 120% to < 130% 120% 130% to < 140% 130% 140% to < 150% 140% 150% to < 160% 150% 160% to < 170% 160% 170% to < 180% 170% 180% to < 190% 180% 190% to < 200% 190% Over 200% 200% The following process documents howbonus payoutsare to be calculated: (1) actual gross margin dollar performance for 2011 is compared to targeted gross margin dollar performance for 2011, (2) the percentage payout associated withthat gross margin dollar performanceis multiplied by the named executive’s target bonus amount, then multiplied by the portion of the payout associated with gross margin dollars (50%), (3) actual adjusted EBITDA performance for 2011 is compared to targeted adjusted EBITDA performance for 2011, (4) the percentage payout associated with that adjusted EBITDA performance is multiplied by the named executive’s target bonus amount, then multiplied by the portion of the payout associated with adjusted EBITDA (50%), then (5) the numbers generated in steps (2) and (4) are added together to generate the total bonus payout. “Adjusted EBITDA” as used by the Compensation Committee equals the Company’s earnings before all interest, tax, depreciation, amortization andstock-based expenses but after payment of non-equity based employee bonuses.
